Citation Nr: 1125574	
Decision Date: 07/07/11    Archive Date: 07/15/11

DOCKET NO.  10-06 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to type 2 diabetes mellitus.

2. Entitlement to service connection for hypertension to include as secondary to type 2 diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1966 to August 1968, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in January 2009 and in August 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

Where service connection for a disability has been denied in a final rating decision, a subsequent claim of service connection for the same disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  

The Board has jurisdictional responsibility to consider whether it is proper for a claim to be reopened, and what the RO determined in this regard is irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  

The claim of service connection for hypertension is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1. An unappealed rating decision of April 2008 denied service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to type 2 diabetes mellitus.

2.  Evidence submitted since the April 2008 rating decision is cumulative of evidence previously considered in the denial of the claim of service connection by the RO in the rating decision in April 2008.



CONCLUSIONS OF LAW

1.  The rating decision in April 2008 by the RO, denying the claim of service connection for peripheral neuropathy of the upper and lower extremities, became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2. The additional evidence presented since the rating decision in April 2008 is not new and material, and the claim of service connection for peripheral neuropathy of the upper and lower extremities is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim to reopen a previously denied claim of service connection, VCAA notice requires information regarding the evidence and information that is necessary to reopen a claim, the definition of new and material evidence, and of what evidence and information is necessary to establish entitlement to the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by a letter dated in June 2009.  The Veteran was notified of the evidence needed to substantiate the claim of service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service.  He was also informed of the reasons the claim was previously denied, the need to submit new and material evidence, and of what would constitute new and material evidence.  Additionally, the Veteran was notified that VA would obtain VA records and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records or with his authorization VA would obtain any such records on his behalf.  The notice included the general provisions for the effective date of a claim and the degree of disability assignable. 

As for content of the VCAA notice, the document substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473 (2006) (notice of the elements of the claim); and of Kent v. Nicholson, 20 Vet. App. 1 (2006) (notice of the need for new and material evidence to reopen a previously denied service connection claim).  



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained the Veteran's service treatment records, as well as post-service VA treatment records.  The Veteran has not identified any additional pertinent records for the RO to obtain on his behalf.  

Under the duty to assist, a VA medical examination or medical opinion is not authorized unless new and material evidence is presented, and this is not the case here.  38 C.F.R. § 3.159(c)(4)(iii).

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Standard for Reopening Claims

Although the prior rating decision in April 2008 by the RO became final, a claim may nevertheless be reopened if new and material evidence is presented.  38 U.S.C.A. §§ 7105(c) and 5108.

Regardless of the RO's characterization of the claims, the Board is without jurisdiction to consider the substantive merits of a claim of service connection in the absence of a finding that new and material evidence has been presented.

The Board therefore must determine whether new and material evidence has been received to reopen the previously denied claim.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).


As the Veteran's application to reopen the claim of service connection was received after August 29, 2001, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

In determining whether the evidence is new and material, the specified basis for the last final disallowance must be considered.  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In order that the additional evidence may be considered new and material under the current regulatory definition of new and material evidence, the evidence must relate to the basis for the prior denial of the claims.

In determining whether evidence is new and material, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The presumption of credibility is rebuttable when the evidentiary assertion is inherently incredible or when the fact asserted is beyond the competence of the person making the assertion.  King v. Brown, 5 Vet. App. 19, 21 (1993).

Evidence Previously Considered

The evidence previously considered by the RO consisted of the service treatment records, VA records from June 2005 to November 2007, and the report of VA examination in March 2008.  


In the report of VA examination, the VA examiner expressed the opinion that the peripheral neuropathy was not the result of the service-connected type 2 diabetes mellitus because the neuropathy had been manifested for about five years before the diagnosis of diabetes.  The RO denied service connection because there was no evidence to support a relationship between peripheral neuropathy and service or any service-connected disability.

Evidence Newly Submitted

Since the April 2008 rating decision, the additional evidence consists of the  Veteran's lay statements in support of the claim, VA records from January 2008 to August 2009, and a report of VA examination in December 2008.  

In the VA examination report, the VA examiner noted the Veteran's history of numbness and tingling in the extremities prior to the diagnosis of diabetes mellitus, as well as his current symptoms of numbness and fatigue in the feet with no significant functional loss.  The VA examiner expressed the opinion that there was no evidence of peripheral neuropathy in the upper extremities and that the peripheral neuropathy which was found in the lower extremities was mild but less likely than not related to the service-connected diabetes mellitus.  

In his Substantive Appeal, the Veteran asserted that his peripheral neuropathy began after his diabetes.  In a statement in February 2011, the Veteran stated that diabetes can sometimes go undetected while other conditions are present. 

Analysis

In the rating decision in April 2008, the RO denied service connection for peripheral neuropathy because there was no evidence of a relationship between the Veteran's military service and peripheral neuropathy or between service-connected type 2 diabetes mellitus and peripheral neuropathy.  



To be considered new and material, the additional evidence would have to relate the reason the claim was previously denied.  

Here, the evidence submitted since the April 2008 consists of VA records and a report of VA examination in December 2008, this evidence is cumulative of evidence considered by the RO in the rating decision in April 2008, that is, the evidence support facts previously established and considered, namely, that the Veteran currently has peripheral neuropathy.  And cumulative evidence does not meet the regulatory definition of new and material evidence under 38 C.F.R. § 3.156(a).

As for the Veteran statements, the Veteran asserts that peripheral neuropathy came after the diagnosis of type 2 diabetes mellitus and, alternatively, that peripheral neuropathy was present, while diabetes had not yet been clinically manifest, but nevertheless was related to diabetes. 

The Veteran is competent to describe symptoms of numbness and tingling in his hands and feet, which he can perceive.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses.).

Although the Veteran is competent to describe symptoms, which he can sense, that is, observed, peripheral neuropathy is a not condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of peripheral neuropathy is therefore medical in nature, that is, not capable of lay observation, and competent medical evidence is needed to substantiate the claim.  


See Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law, lay observation is competent); see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159.

Also, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau at 1377 (Fed. Cir. 2007). And, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau)).

As a peripheral neuropathy cannot be made by the Veteran as a lay person based on mere personal observation, that is, perceived through the senses, without specialized education, training, or experience, peripheral neuropathy is not a simple medical condition that the Veteran is competent to identify.

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to identify peripheral neuropathy. 









Where, as here, there is a question of the presence or a diagnosis of peripheral neuropathy not capable of lay observation by case law and the condition is not simple medical condition under Jandreau for the reason expressed, to the extent the Veteran's statements are offered as proof of the presence of peripheral neuropathy after the diabetes mellitus was diagnosed, the Veteran's statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and the statements are not to be considered as competent evidence favorable to claim.  And the presumption of credibility is rebutted because the Veteran's evidentiary assertion is beyond the Veteran's competency as a lay person. King at 21. 

To the extent the Veteran's statements are offered as a lay opinion on causation, that is, a link or nexus between peripheral neuropathy and service-connected type 2 diabetes mellitus, the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  

The Veteran's opinion as a lay person is limited to inferences that are rationally based on the Veteran's perception and does not require specialized education, training, or experience.

As a lay person, the Veteran is not competent to infer based on personal observation alone that peripheral neuropathy is related to type 2 diabetes mellitus.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer such an opinion.

As the Veteran is not competent to offer an opinion on causation, the Veteran's statements are not to be considered, that is, not admissible as evidence, the Veteran's statements are not new and material evidence.  And the presumption of credibility is rebutted because the Veteran's evidentiary assertion is beyond the Veteran's competency as a lay person. King at 21. 




As the additional evidence is not new and material, the claim of service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to service-connected type 2 diabetes mellitus is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

As new and material evidence has not been presented, the claim of service connection for peripheral neuropathy of the upper and lower extremities to include as secondary to service-connected type 2 diabetes mellitus is not reopened, and the appeal is denied. 


REMAND

On the claim of service connection for hypertension, on VA examination in December 2008, the VA examiner stated that hypertension was not caused by service-connected type 2 diabetes mellitus.  

A disability may be found service connected on a secondary basis by demonstrating that the disability is either caused by or aggravated by service-connected disability. 

As the VA examiner did not address aggravation, further development under the duty to assist is needed. 








Accordingly, the case is REMANDED for the following action:

1. Ensure VCAA compliance of the claim of secondary service connection.

2.  Afford the Veteran an appropriate VA examination to determine whether it is more likely than not (greater than 50 percent probability), at least as likely as not (approximately 50 percent probability), or less likely than not (less than 50 percent probability) that hypertension is aggravated by service-connected type 2 diabetes mellitus.  

In this context, the term "aggravation" means a permanent increase in the underlying condition, that is, an irreversible worsening of the disability beyond the natural clinical course and character of the condition due to the service-connected right shoulder disability as contrasted to a temporary worsening of symptoms.

If, however, after a review of the record, an opinion on aggravation is not possible without resort to speculation, the examiner is asked to clarify whether aggravation cannot be determined because such an opinion is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review. 



3. On completion of the foregoing, the claim of service connection for hypertension should be adjudicated.  If the decision remains adverse to the Veteran, then provide him and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


